Case 1:17-cr-00548-PAC Document 277 Filed 01/27/20 Page1of1

Inner City Press

January 26, 2020

By E-mail to CrottyNYSDChambers@nysd .uscourts.gov & David_C_Gonzalez@nysd.uscourts.gov

Hon. Paul A. Crotty, United States District Judge
Southern District of New York
500 Pearl Street New York, NY 10007

Re: Press Access to United States v. Schulte, S2 17 Cr. 548 (PAC), including live feeds, exhibits
Dear Judge Crotty:

This supplements the January 22 and 23, 2020 submissions on this topic on behalf of Inner
City Press and in my personal capacity. The proposed access restrictions remain unacceptable,

A purpose of this submission, more than 24 hours before the scheduled public hearing, is to
ensure that claims made in the Government's January 23 Letter are in fact complied with.

The Government in its Letter at 8 states that its request is "tailored to preserve overall access as
much as possible." To be true, this would for example include the type of live feed to the SDNY
Press Room that has been provided in other recent cases. But Inner City Press' request for a live
feed of the January 24 FPTC, and of this public hearing, have both been denied. For the
Government Letter to be true, a live feed of the trial must be provided to the SDNY Press Room,

The Government Letter also states that "documentary exhibits (like emails, log files, and
documents from the leaks at issue) ... will be available to the public." But in many trials here in
SDNY trial exhibits do not go onto PACER. The US Attorney's Office at times makes some
exhibits available to the press but has recently reneged, stating that it is only a courtesy. Inner
City Press' FOIA request for exhibits in the OneCoin / US v. Scott trial is still unresponded to.

For the Government Letter to be true, all trial exhibits should be made available as they are
entered into into evidence. And a night-of transcript for hundreds of dollars is not accessible.

The U.S. Supreme Court has recognized that reporting by the news media allows members of
the public to monitor the criminal justice system without attending proceedings in person.
Richmond Newspapers, Inc. v Virginia, 448 U.S. at 572-73 (1980). By attending and reporting
on court proceedings, members of the press "function[] as surrogates for the public." /d, at 573.

This is an amplified request, with more than enough notice, for live feeds and exhibits in real
time. It is also a renewed request that the courtroom not be closed, particularly since the names
of the CIA witnesses will apparently not be given, except to jurors "in hard copy." We ask that
this be placed in the ECF docket and that these issues be addressed by Your Honor.

Respectfully submitted,

Matthew Russeli Lee

Inner City Press

Inner City Press: In-house SDNY: Room 480, 500 Pearl Street, NY NY 10007
E-mail: Matthew.Lee@innercitypress.com - Tel: 718-716-3540

Regular Mail: Dag Hammarskjold Center, Box 20047, New York, NY 10017
